Citation Nr: 1128638	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-41 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, status post radical prostatectomy, including as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In January 2009, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript was made and is included in the claims file.

The appeal was remanded to the RO in April 2010 for additional development to obtain treatment records for prostate cancer from the Shreveport, Louisiana, VA Medical Center (VAMC).  This development has been completed and the claim has been returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam and he was not exposed to herbicides during active service.

2.  The Veteran's service treatment records do not reflect evidence of prostate cancer in service, or a diagnosis of prostate cancer on service separation in February 1965, or for many years after service separation.

3.  The competent evidence of record weighs against a finding that the currently diagnosed prostate cancer was attributable to his military service, to include exposure to herbicides.



CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June and October 2004, and March 2006 the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letters to the appellant provided in June and October 2004 were prior to the initial unfavorable decision in January 2005.
Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Although the present appeal involves the issue of an initial service connection determination, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

Although the March 2006 notice did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in February 2007, thereby curing any defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The claimant has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ specifically noted that the issue was of service connection and that the evidence needed to focus on what occurred in service that the Veteran believed led to his current disorder.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to obtain information relating to the issue from the Veteran.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Subsequently the VLJ remanded the claim to obtain VAMC treatment records identified during the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current residuals of prostate cancer; there also is not sufficient evidence to indicate any evidence of treatment or diagnosis of prostate cancer occurred in service.  The Veteran bases his theory of service connection on herbicide exposure which has not been shown during his period of service.  Private treatment records reveal a diagnosis of prostate cancer first occurring in or about September 2002.  There is insufficient evidence of incidence in service and insufficient evidence of a nexus to service, because the Veteran did not serve in Vietnam, and has not alleged any other basis for exposure to herbicides.  He also has not claimed any existence of prostate cancer in service.  The only evidence of a link to service is the Veteran's own statements which, by themselves, are insufficient to establish that the condition may be associated with service such that an examination is required because they are a generalized conclusory statement of etiology by a layperson.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus there is no duty to provide a VA examination regarding the claim for service connection.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Law and Regulations

The Veteran contends that his current prostate cancer was related to active service. He alternatively contends that he was exposed to herbicides while serving onboard the USS Bayfield.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a Veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97. A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as service in the Republic of Vietnam for purposes of presumptive service connection for Agent Orange diseases. 66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his prostate cancer may have resulted from Agent Orange exposure during his Vietnam service.  He has testified that he served onboard the USS Bayfield off of the coast of the Republic of Vietnam during the Vietnam War.  He has asserted that he was an assault landing craft coxswain and landed on shore in Vietnam.  At the Veteran's Travel Board hearing in January 2009, he testified that he was involved in covert operations off the coast of Vietnam and landed troops on shore.  

A review of the Veteran's personnel file reveals that the Veteran had served onboard the USS Bayfield from October 1962 and was separated from service in February 1965.  The available historical records reveal that during the Vietnam War, the USS Bayfield began her initial tour off the coast of Vietnam after the Veteran's separation from service.  The record indicates that the USS Bayfield's service in the waters off shore from Vietnam began in either July 1965 or January 1967, in either case after the Veteran was discharged from the Navy.  The USS Bayfield's deck logs and other evidence establish that the ship was not off shore from Vietnam between October 1962 and February 1965.

The Veteran's pre-induction examination in February 1962 was normal as was his January 1965 pre-separation examination.  The service treatment records are silent as to any prostate cancer conditions.

The file contains extensive VAMC and private treatment records from approximately 2002 to the present time.  These reveal that the Veteran underwent a radical prostectomy in September 2002.  He continues to be treated for the residuals of his prostate cancer through the VAMC.  None of the records reveal any medical opinion which relates prostate cancer to the Veteran's period of active service to include exposure to herbicides.

The Veteran may provide medical evidence individually relating his disability to exposure to herbicides even though he is not entitled to service connection based on the presumption.  The Veteran has not provided any medical statement from a physician providing a positive nexus between his disability and herbicide exposure.  He also has not provided any evidence of exposure to herbicides other than his assertion associated with service aboard the USS Bayfield off shore from Vietnam.  The record, however, does not show that the Bayfield was in fact off shore from Vietnam during the Veteran's service.  The Board finds service connection is not warranted. The outcome of this appeal is dependent upon whether the currently diagnosed prostate cancer was attributable to service, to include as secondary to herbicide exposure.  There is no medical evidence of prostate cancer in service and prostate cancer was not found upon discharge.  There is no competent evidence in the file that links his prostate cancer to service.  The Veteran has stated that he believes there is such a link but although he is competent to describe symptoms, he is not competent to provide an etiology for his cancer, since that is a determination that requires medical expertise and is not capable of law observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

The Board finds that the preponderance of the evidence is against the claim, including as secondary to in-service herbicide exposure.  The Veteran has contended that he was exposed to herbicides while serving onboard the USS Bayfield off the coast of Vietnam during his period of service.  His personnel records reveal that he had been discharged from service two years prior to the Bayfield's initial deployment to Vietnam during the Vietnam War period.  Therefore his exposure to herbicides during active service cannot be presumed.  Further, the Veteran has not offered any other evidence regarding exposure to herbicides except as due to Vietnam service, which he did not have.  He has not stated that he was actually around herbicides or was otherwise exposed.

The Board further notes the evidence of file contains several internet documents submitted by the Veteran which all show that the Bayfield did not serve in the waters off the coast of Vietnam during the Veteran's period of service.

As previously noted by the Board, the Veteran's personnel records reveal that he served on board the USS Bayfield from October 1962 until February 1965.  While he was an assault landing craft coxswain, he would not have been involved with landing any troops or picking up personnel from Vietnam beginning in either July 1965 or January 1967 as he had been discharged from service in February 1965. 

There is no support in the Veteran's available service personnel records (in this case, his 201 file) or service treatment records that he was exposed to herbicides during active service.  Specifically, and as noted above, the Veteran's statements concerning in-service herbicide exposure are not supported by the available evidence of record.  The service records confirmed that he had no service in the coastal waters off of Vietnam.  

The Veteran has asserted that he participated in covert operations to land personnel in Vietnam between October 1962 and February 1965.  There is no evidence in his personnel file or in the USS Bayfield's deck logs or other records that supports such an assertion.  To the contrary, the available evidence, including deck logs and other reports of the Bayfield's activities, clearly indicates where the ship was, and that it was not near Vietnam.  Based on the contrary evidence in the file showing the actual activities of the USS Bayfield, the Board finds the statements regarding covert operations to be not credible.

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The rationale employed in Combee also applies to claims based on exposure to Agent Orange. See Brock v. Brown, 10 Vet. App. 155 (1997).

However, the probative and persuasive medical evidence of record does not show that the Veteran's currently diagnosed prostate cancer is directly related to military service, to include as due to herbicide exposure. The Veteran's service treatment records show no evidence or diagnosis of prostate cancer, to include on the January 1965 service separation examination.  Approximately 37 years after the Veteran's service separation, treatment records reflect treatment and diagnosis of prostate cancer.

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of prostate cancer after service separation.  The Board finds that the probative and persuasive evidence of record does not reflect continuity of symptomatology of the Veteran's currently diagnosed prostate cancer. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, none of the physicians who have treated or examined the Veteran with respect to his prostate cancer have related it to his military service, to include herbicide exposure.  Accordingly, service connection for prostate cancer, on a direct or presumptive basis, is not warranted.

The Veteran has not asserted continuity of symptomatology since service, and therefore service connection cannot be granted on that basis either.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer. Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for prostate cancer is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for prostate cancer, status post radical prostatectomy, including as a result of exposure to herbicide agents is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


